DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance / Information Disclosure Statement
Applicant is advised that the Notice of Allowance mailed 18 May 2022 is vacated in view of one or more of the items contained in the Information Disclosure Statement filed on 11 May 2022 and before payment of the issue fee, as informed in the Office Communication mailed on 1 July 2022.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Campbell (US 11,236,753 B1).

Regarding claim 1, Campbell teaches a fan (Fig.3/4) adapted to be mounted to a ceiling (via 2), comprising:
a hub (Fig.3/4, where 13 points to and blades are connected to) connected to a plurality of fan blades (Fig.3/4, 1);
a motor (Fig.3/4, part of 13) adapted to rotate the hub;
a housing (Fig.3/4, part of 3) for housing the motor;
a support (Fig.3/4, 2) adapted to support the hub and motor from the ceiling; and
an uplight module (Fig.3/4, 4) connected to the support (via 8 and 12), the uplight module including one or more LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”) supported by an upper support surface (Fig.3/4, bottom part of 4; column 2 line 61-62, note “substantially circular and flat disk-shape uplight housing 4”) to project light from the LEDs toward the ceiling when the fan is mounted thereto (Fig.3/4);
wherein the uplight module comprises an annular tray (Fig.3/4, 4) adapted to support the one or more LEDs (Fig.3/4; note lights 10 supported by bottom part of 4 where bottom part of 9 sits on), the annular tray including a recessed portion including the upper support surface (Fig.3/4, bottom part of 4; column 2 line 61-62, note “substantially circular and flat disk-shape uplight housing 4”) and a peripheral lip (Fig.3/4, outer peripheral part of 4).

Regarding claim 12, Campbell further teaches a fan (Fig.3/4) adapted to be mounted to a ceiling (via 2), comprising:
a hub (Fig.3/4, where 13 points to and blades are connected to) connected to a plurality of fan blades (Fig.3/4, 1);
a motor (Fig.3/4, part of 13) adapted to rotate the hub;
a housing (Fig.3/4, part of 3) for housing the motor;
a support (Fig.3/4, 2) adapted to support the hub and motor from the ceiling; and
an uplight module (Fig.3/4, 4) connected to the support (via 8 and 12) above the hub, the uplight module including one or more lights in the form of LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”) and an upper support surface (Fig.3/4, bottom part of 4; column 2 line 61-62, note “substantially circular and flat disk-shape uplight housing 4”), wherein the one or more lights are supported by the upper support surface so as to project light from the one or more lights toward the ceiling when the fan is mounted thereto (Fig.3/4);
wherein the uplight module comprises an annular tray (Fig.3/4, 4) having the upper support surface adapted to support the one or more lights (Fig.3/4; note lights 10 supported by bottom part of 4 where bottom part of 9 sits on), the annular tray including a recessed portion including the upper support surface (Fig.3/4, bottom part of 4; column 2 line 61-62, note “substantially circular and flat disk-shape uplight housing 4”), and a peripheral lip (Fig.3/4, outer peripheral part of 4).

Regarding claim 22, Campbell further teaches a fan (Fig.3/4) adapted to be mounted to a ceiling (via 2), comprising:
a hub (Fig.3/4, where 13 points to and blades are connected to) connected to a plurality of fan blades (Fig.3/4, 1);
a motor (Fig.3/4, part of 13) adapted to rotate the hub;
a housing (Fig.3/4, part of 3) for housing the motor;
a support (Fig.3/4, 2) adapted to support the hub and motor from the ceiling; and
an uplight module (Fig.3/4, 4) connected to the support (via 8 and 12), the uplight module comprising an annular tray (Fig.3/4, 4) including a peripheral lip (Fig.3/4, outer peripheral part of 4) and one or more lights in the form of LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”) supported by an upper support surface within a recessed portion of the annular tray (Fig.3/4, bottom part of 4; column 2 line 61-62, note “substantially circular and flat disk-shape uplight housing 4”) so as to project light from the one or more lights toward the ceiling when the fan is mounted thereto (Fig.3/4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 13, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1).

Regarding claims 5, 16 and 26, Campbell teaches all the limitations of claims 1, 12 and 22, respectively, see above, however, does not explicitly teach the uplight module comprises a circuit board adapted to be positioned substantially around the support without dismounting the support from the ceiling. 
However, Campbell discloses LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”) which, as supported by https://www.tcpi.com/breaking-led-anatomy/ (TCPI) in section 2 “Discrete” configurations, where multiple LED chips are placed on PCB (printed circuit board), include a circuit board. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the uplight module LEDs comprise a circuit board in a discrete configuration as supported by TCPI because this would allow multiple LEDs (as Campbell discloses at least qty.4) being placed on a circuit board; this would result on the LEDs/circuit board to be adapted to be positioned substantially around the support. With respect to the “without dismounting the support from the ceiling” limitation (Note that a typical ceiling fan installation does not require any dismounting of a ceiling support to adapt a circuit board of an LED uplight arrangement around the support. This is true because: 1) the ceiling mount can be installed to the ceiling and then a component containing the uplight LED arrangement would be installed in the uplight LED arrangement’s final position with respect to the ceiling support without a need to dismount said ceiling support from the ceiling or 2) the ceiling support and uplight LED arrangement can be pre-assembled together prior to installing the ceiling support to the ceiling, again without a need to dismount said ceiling support from the ceiling).

Regarding claim 13, Campbell teaches all the limitations of claim 12, see above, however, does not explicitly teach the one or more LEDs are connected to a circuit board contacting on the upper support surface of the tray.
However, Campbell discloses LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”) which, as supported by https://www.tcpi.com/breaking-led-anatomy/ (TCPI) in section 2 “Discrete” configurations, where multiple LED chips are placed on PCB (printed circuit board), include a circuit board.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the one or more LEDs being connected to a circuit board in a discrete configuration as supported by TCPI because this would allow multiple LEDs (as Campbell discloses at least qty.4) being connected to a circuit board; this would result on the LEDs/circuit board contacting on the upper support surface of the tray via 9.

Claim(s) 3, 14, 17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) as applied to claims 1, 12 and 16 (with respect to claims 3, 14 and 17) and further in view of Wald et al – hereafter Wald – (US 20210353813 A1; references are made to the specification of provisional application 63/027,315).

Regarding claims 3, 14 and 17, Campbell teaches all the limitations of claims 1, 12 and 16, respectively, see above, however, does not explicitly teach the one or more LEDs are adapted to generate UV-C light (claim 3/14) and the circuit board further includes one or more LEDs adapted to provide ultraviolet germicidal light toward the ceiling (claim 17).
Wald teaches an apparatus including a support suspended from a structure and including a germicidal light source (¶2); the apparatus including a fan blade configured to revolve about the support (¶25). Wald further teaches the light source including one or more lights (¶6) for providing ultraviolet germicidal light (¶11); the light source may be LEDs (¶13). Wald’s apparatus allows disinfecting air (¶1) in circulation about a room (¶12), by neutralizing a virion (¶3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell by having the one or more LEDs/circuit board are adapted to generate UV-C/ultraviolet germicidal light as taught by Wald because this would allow disinfecting air in circulation about a room, by neutralizing a virion. The proposed modification would result in providing ultraviolet germicidal light toward the ceiling.

Regarding claim 30, Campbell teaches a fan (Fig.3/4) adapted to be mounted to a ceiling (via 2), comprising:
a hub (Fig.3/4, where 13 points to and blades are connected to) connected to a plurality of fan blades (Fig.3/4, 1);
a motor (Fig.3/4, part of 13) adapted to rotate the hub;
a housing (Fig.3/4, part of 3) for housing the motor;
a support (Fig.3/4, 2) adapted to support the hub and motor from the ceiling; and
an uplight module (Fig.3/4, 4) connected to the support (via 8 and 12) above the hub, the uplight module including one or more lights in the form of LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”), the uplight module including an annular tray (Fig.3/4, 4) having a peripheral lip (Fig.3/4, outer peripheral part of 4) and a central opening (Fig.3/4; note opening 8 as part of 4) for receiving the support, a fastener for fastening the annular tray to the support (Fig.3/4, 12; note 12 fastens motor housing 3, uplight module housing 4 and lid 5a to support 2), and a recessed portion including an upper support surface (Fig.3/4, bottom part of 4; column 2 line 61-62, note “substantially circular and flat disk-shape uplight housing 4”), adapted to support the one or more lights (Fig.3/4; note lights 10 supported by bottom part of 4 where bottom part of 9 sits on) so as to project light from the one or more lights toward the ceiling when the fan is mounted thereto (Fig.3/4)
Campbell does not explicitly teach the LEDs generating ultraviolet germicidal radiation so as to project the ultraviolet germicidal radiation toward the ceiling when the fan is mounted thereto.
Wald teaches an apparatus including a support suspended from a structure and including a germicidal light source (¶2); the apparatus including a fan blade configured to revolve about the support (¶25). Wald further teaches the light source including one or more lights (¶6) for providing ultraviolet germicidal light (¶11); the light source may be LEDs (¶13). Wald’s apparatus allows disinfecting air (¶1) in circulation about a room (¶12), by neutralizing a virion (¶3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having LEDs generating ultraviolet germicidal radiation as taught by Wald because this would allow disinfecting air in circulation about a room, by neutralizing a virion. The proposed modification would result in projecting the ultraviolet germicidal radiation toward the ceiling when the fan is mounted thereto.

Claims 4, 15 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) as applied to claims 1, 13 and 22, respectively, see above, and further in view of First et al – hereafter First – (US 8,080,203 B2).

Regarding claims 4, 15 and 25, Campbell teaches all limitations from claims 1, 13 and 22, respectively, see above, however, does not explicitly teach a circuit for generating a signal indicative of a need to service the one or more LEDs.
First teaches a fan (Fig.1, 40) adapted to be mounted to a ceiling (column 2 line 32-33, note “ceiling-mounted apparatus”) and including one or more lights (Fig.2, 50/70; note lights 50 emit UVGI). First further teaches the lights assembly comprise means to control various operating parameters of the lights including monitoring the number of hours the UVC lamp is illuminated, maintain constant UVC emission strength based on the number of hours of UVC lamp(s) operation and emitting a visual signal to indicate that the UVC lamp has expended its useful life span and needs replacement (column 6 line 8-17). Furthermore, First teaches operating the fan to expose air to ultraviolet light as it travels out of the fan assembly (Fig.9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell by having a circuit for generating a signal indicative of a need to service the one or more lights that generate UVC light as taught by First because this would allow exposing air to UVC light as it travels out of the fan assembly and maintain constant UVC emission strength based on the number of hours of UVC lamp(s) operation and/or replace the lights when their useful life has been expended.
Claims 7-8, 9-10, 18-21, 24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) as applied to claims 5, 1, 16, 22 and 26, respectively, see above, and further in view of CN 201575354 U – hereafter CN –.

Regarding claims 7, 18 and 28, Campbell teaches all limitations from claim 5, 16 and 26, respectively, see above, however, does not explicitly teach the circuit board comprises a plurality of semi-annular segments adapted to connect together around the support.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell by having the circuit board comprises an annular structure including a plurality of interconnected segments, each of the plurality of segments including at least one light emitting diode as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell ceiling fan LED chips, this would result in at least one light emitting diode included in each of the plurality of segments.

Regarding claims 8, 19, 29, Campbell and CN further teach the plurality of semi-annular segments are connected by a flexible connector (CN Fig.2, 15; machine translation ¶38; note that semi-annular segments connecting material 15 may be a wire which is a flexible connector material).

Regarding claim 9, Campbell teaches all limitations from claim 1, see above, however, does not explicitly teach the uplight module comprises a circuit board that is C-shaped.
However, Campbell discloses LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”) which, as supported by https://www.tcpi.com/breaking-led-anatomy/ (TCPI) in section 2 “Discrete” configurations, where multiple LED chips are placed on PCB (printed circuit board), include a circuit board.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the one or more LEDs being connected to a circuit board in a discrete configuration as supported by TCPI because this would allow multiple LEDs (as Campbell discloses at least qty.4) being connected to a circuit board; this would result on the LEDs/circuit board contacting on the upper support surface of the tray via 9.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1), the interconnected segments being C-shaped; this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell by having the circuit board comprises an annular structure including a plurality of interconnected segments being C-shaped as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell ceiling fan LED chips.

Regarding claims 20 and 27, Campbell teaches all limitations from claims 16 and 26, respectively, see above, however, does not explicitly teach the uplight module comprises the circuit board that is C-shaped.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1), the interconnected segments being C-shaped; this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell by having the circuit board comprises an annular structure including a plurality of interconnected segments being C-shaped as taught by CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell ceiling fan LED chips.

Regarding claims 10 and 21, Campbell and CN further teach a translucent lens (Campbell Fig.3/4, 5a) overlying the C-shaped circuit board (Campbell as modified by CN).
 
Regarding claim 24, Campbell teaches all limitations from claim 22, see above, however, does not explicitly teach the one or more LEDs are provided on a circuit board comprising a plurality of interconnected segments forming a central opening for receiving the support.
However, Campbell discloses LEDs (Fig.3/4, 10; column 2 line 55-57, note “bulb containing LEDs”) which, as supported by https://www.tcpi.com/breaking-led-anatomy/ (TCPI) in section 2 “Discrete” configurations, where multiple LED chips are placed on PCB (printed circuit board), include a circuit board.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the one or more LEDs being connected to a circuit board in a discrete configuration as supported by TCPI because this would allow multiple LEDs (as Campbell discloses at least qty.4) being connected to a circuit board; this would result on the LEDs/circuit board contacting on the upper support surface of the tray via 9.
CN teaches a light-emitting diode module (Fig.1). CN further teaches the light-emitting diode module having one or more lights (Fig.1/2/6, 12) on a circuit board (Fig.1/2/6, 11) comprising an annular structure including a plurality of interconnected semi-annular segments (Fig.1/2/6) forming an annular structure (Fig.1); this configuration allows for light-emitting diode modules having shapes other than straight shapes to meet the needs of different consumer objects (machine translation ¶41). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the fan of Campbell by having the circuit board comprising a plurality of interconnected segments forming a central opening for receiving the support based on the teachings of CN because this would allow providing shapes other than straight shapes to meet the needs of different consumer objects, e.g., Campbell’s ceiling fan LEDs chips.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 11,236,753 B1) as applied to claim 1, see above, and further in view of De Siqueira et al — hereafter De — (US 20150110625 A1).

Regarding claim 6, Campbell teaches all the limitations of claims 1, see above, however, does not explicitly teach the upper support surface is sloped at an acute angle relative to a horizontal plane.
De teaches a fan (Fig.8) adapted to be mounted to a ceiling (4/1), comprising: a hub (Fig.8, 2) connected to a plurality of fan blades (Fig.8, 3); a motor adapted to rotate the hub (935, note “a drive motor”); a support (Fig.8, 14) adapted to support the hub and motor from the ceiling (Fig.8); and an uplight module (Fig.8, 7/15) connected to the support, the uplight module including one or more LEDs (Fig.8, 7/15; 143) supported by an upper support surface (Fig.1a, 11; Fig.8 where 7/15 are supported) to project light from the LEDs toward the ceiling when the fan is mounted thereto (Fig.8; 144, note “chandeliers 7 will face the ceiling...providing pleasant indirect illumination for the whole environment”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the upper support face sloped at an angle relative to a horizontal plane as taught by De because this would help providing pleasant indirect illumination for the whole environment.

Regarding claim 11, Campbell teaches all the limitations of claims 1, see above, however, does not explicitly teach the upper support surface is sloped at an angle of 10-45 degrees relative to a horizontal plane.
De teaches a fan (Fig.8) adapted to be mounted to a ceiling (4/1), comprising: a hub (Fig.8, 2) connected to a plurality of fan blades (Fig.8, 3); a motor adapted to rotate the hub (935, note “a drive motor”); a support (Fig.8, 14) adapted to support the hub and motor from the ceiling (Fig.8); and an uplight module (Fig.8, 7/15) connected to the support, the uplight module including one or more LEDs (Fig.8, 7/15; 143) supported by an upper support surface (Fig.1a, 11; Fig.8 where 7/15 are supported) to project light from the LEDs toward the ceiling when the fan is mounted thereto (Fig.8; 144, note “chandeliers 7 will face the ceiling”). De further teaches the upper support surface is sloped at an angle (Fig.8; 143, note “LED chandeliers 7, 8 may be subdivided into four equal plates 15, arranged inclined;” 944, note “the possibility of coupling LED chandeliers 7 to the fitting means 11 of the top surface 12, so that the chandeliers 7 will face the ceiling...providing pleasant indirect illumination for the whole environment”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the fan of Campbell by having the upper support face sloped at an angle relative to a horizontal plane as taught by De because this would help providing pleasant indirect illumination for the whole environment; furthermore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the angle of the upper support surface by having the angle being 10-45 degrees relative to the horizontal plane via routine optimization since said angle has been recognized as a result effective variable (MPEP 2144.05 Il).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745